EXAMINER’S AMENDEMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Henricks on 5/10/2022.

The application has been amended as follows: 
	Amend claims 1 and 7. (See below).


Claim Amendments
Claim 1:
A cap intended to engage with a nut and intended to receive a pin, said nut comprising a tightening portion of angular period θ about a main axis of said nut, said cap being substantially axisymmetric about a main axis and comprising:
- a blocking portion at a first end, said blocking portion defining an inner surface corresponding to a housing intended to engage with the tightening portion of the nut so that the main axis of said nut is substantially coincident with the main axis of the cap when said cap is in place on said nut;
- a locking portion at a second end, a side wall of said locking portion comprising at least one pair of through openings adapted to receive the pin, said openings of one pair being arranged symmetrically with respect to the main axis, in a direction defined by centers of said openings of the pair, the openings being similar in dimensions with a height h along the direction of the main axis and a length defined by an angular sector φ intended to allow a movement of a rectilinear part of the pin in any of the at least one pair of openings, said openings being located substantially at a same height of said main axis;
said blocking and locking portions being fixed and secured together and said cap being characterized in that the angular sector φ [[phi]] is equal to: 
φ = θ/N
where N is a number of pairs of openings.

Claim 7:
A positive locking fastener comprising:
- a screw having a threaded portion comprising a radial hole passing through said threaded portion;
- a nut intended to be placed on the screw, said nut comprising a tightening portion of which an outer surface defines in a horizontal plane a profile (P) of angular period θ about a main axis of said nut:
said fastener being characterized in that it further comprises:

- a cap according to claim 1, an inner volume of the locking portion being of defined dimensions for containing a free end of the screw projecting from the nut, said cap being further intended to engage with the tightening portion of the nut, the inner surface of the blocking portion forming an imprint complementary to the profile (P) of the tightening portion and the angular sector φ being equal to a fraction of the angular period of said profile (P);
- a pin having a rectilinear portion intended to be inserted into a pair of openings of the cap and in the radial hole of the screw, when said holes and openings are aligned, so as to lock the fastener 

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd